Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
This action is in reply to the communications filed on February 11, 2016.  The Applicant’s Amendment and Request for Reconsideration has been received and entered. 
	Claims 16-27 have been examined in this application.  Claims 1-15 have been cancelled.  Claims 16, 20, and 24 have been amended.

Response to Arguments
Applicant’s amendments necessitated the new grounds of rejection.
The previous rejection of claims 16-27 under 35 USC 101 has been maintained for the reasons established infra.  
Applicant’s remaining arguments have been fully considered but they are not persuasive.  Particularly, Applicant’s arguments are directed to the instantly amended claims, and are thus moot in view of the new grounds of rejection.  Further transparency as to Examiner’s interpretation of the claims can be found in the rejection of the claims 16-27 under 35 U.S.C. 112(b), found infra. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 16, and similarly claims 20 and 24, recite “determining, by the auction device, allocation criteria for allocation of the set of resources in exchange for the one or more credits based on results of the auction and one or more priorities associated with at least one of the first tenant and a job type of the job, wherein the one or more priorities are based on at least one of a frequency at which the first tenant places bids for job requests, and an expected runtime for performing the job of the job type, wherein the expected runtime is based on a runtime history associated with the job or the job type such that runtimes for other existing or subsequent jobs or job types similar to the job or the job type, respectively, as estimated based on the expected runtime” (emphasis added) – as recited this limitation is unclearly as it appears grammatically incorrect or incomplete.  Consequently, one of ordinary skill in the art cannot determine how to avoid infringement of these claims because the metes and bounds of these claims are unclear.  For examination purposes, the Examiner has interpreted this limitation as merely determining, by the auction device, allocation criteria for allocation of the set of resources in exchange for the one or more credits based on results of the auction and one or more priorities associated with at least one of the first tenant and a job type of the job, wherein the one or more priorities 

Claims 17-19 depend from claim 16 and thus inherit the deficiencies of claim 16. 
Claims 21-23 depend from claim 20 and thus inherit the deficiencies of claim 20. 
Claims 25-27 depend from claim 20 and thus inherit the deficiencies of claim 24. 

Claims 25-27 each recite the limitation “the computer-readable medium”.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, Examiner has interpreted “the computer-readable medium” to mean “the at least one non-transitory computer-readable medium”.


  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-27, as best understood and as interpreted, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
101-Subject Matter Eligibility Standard
STEP 1   When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B of the Alice/Mayo framework.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
101-Analysis
Step 1 = YES. 
Claims 16-19 are directed to a process, claims 20-23 are directed to a machine, and claims 24-27 are directed to a manufacture.
Step 2A. Prong One = YES
	A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  

receiving, by an auction in a multi-tenant environment, a bid for a job request from a first tenant of multiple tenants, wherein the bid offers one or more credits for obtaining a set of resources to perform a job associated with the job request, wherein the set of resources include resources; facilitating, by the auction, an auction to exchange the one or more credits for acquiring the set of resources to perform the job for the first tenant; determining, by the auction, allocation criteria for allocation of the set of resources in exchange for the one or more credits based on results of the auction and one or more priorities associated with at least one of the first tenant and a job type of the job, wherein the one or more priorities are based on at least one of a frequency at which the first tenant places bids for job requests, and an expected runtime for performing the job of the job type, wherein the expected runtime is based on a runtime history associated with the job or the job type such that runtimes for other existing or subsequent jobs or job types similar to the job or the job type, respectively, as estimated based on the expected runtime; and allocating, by the auction, based on the allocation criteria the fair allocation of the set of resources to the first tenant such that the job is performed using the set of resources, wherein the set of resources include one or more of unallocated resources, purchased resources fairly allocated to and sold by a second tenant, and relinquished resources unfairly allocated to and relinquished by a third tenant.
These claims relate to certain methods of organizing human activity, particularly commercial interactions including agreements in the form of contracts, advertising, marketing, and sales activities/behaviors, and business relations.  
Additionally, the steps discussed above relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information. 
Step 2A. Prong Two = NO
	The limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the technical elements of performing the steps via an auction device in a multi-tenant database environment, thread resources, and runtime data -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.
	The claim limitations recited in dependent claims merely narrow the abstract idea. 

Step 2B = NO
	Step 2B requires determination that if an abstract idea is present in the claims, whether any element or combination of elements in the claims are sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  The Examiner respectfully argues that independent claims 16 and 20 merely require generic computer implementation and fail to transform the abstract idea into a patent eligible invention.  As asserted supra, taking the claim elements separately, the technical elements of performing the steps via an auction device in a multi-tenant database environment and runtime data -- merely implements the abstract idea on a computer environment. While the claims recite thread resources -- this limitation is recited at a high level of generality and thus does not amount to significantly more.  Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Further, Examiner respectfully notes that the claims do not improve the functioning of the computer itself or effect an improvement in any other technology or technical field.  Thus, the claims amount to nothing significantly more than an instruction to apply the abstract idea using a generic computer.  Examiner argues that this is not enough to transform an abstract idea into a patent-eligible invention.  Adding a computer to otherwise conventional steps does not make an invention patent-eligible. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 134 S. Ct. 2357 (2014).  
Conclusion
	Accordingly, claims 16-27 are rejected as ineligible for patenting under 35 USC 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stinchcombe et al. (PG-PUB 20090265205).

As per claim 16, Stinchcombe teaches [a] database system-implemented method for auction-based resource sharing, the method comprising: 
receiving, by an auction device in a multi-tenant database environment, a bid for a job request from a first tenant of multiple tenants in a multi-tenant database environment, wherein the bid offers one or more credits for obtaining a set of resources to perform a job associated with the job request, wherein the set of resources include thread resources; (Stinchcombe: Para [0045] (FIG. 5 is a flow diagram illustrating an embodiment of a process for allocating acquired resources. In the example shown, a request comprising a bid indicating an amount of a purchasing power asset that the requestor is prepared to provide within the organizational entity to obtain a resource acquired by the organizational entity for use of personnel of the organizational entity is received (502). The request is associated with a pool of competing requests for the resource, each competing request having associated with it a corresponding competing bid from a competing requester from within the organizational entity (504)); Para [0037] (Resource delivery system 410 in some embodiments connects to business database system 412 to provide it with records of services performed and/or other resources delivered, for example duration or elapsed time, parts used, number of guests, or other information, for example to enable activity based costing. In the process of connecting to business database system 412 the resource delivery system 410 
facilitating, by the auction device, an auction to exchange the one or more credits for acquiring the set of resources to perform the job for the first tenant; (Stinchcombe: Para [0045]-[0051] (FIG. 5 is a flow diagram illustrating an embodiment of a process for allocating acquired resources. In the example shown, a request comprising a bid indicating an amount of a purchasing power asset that the requestor is prepared to provide within the organizational entity to obtain a resource acquired by the organizational entity for use of personnel of the organizational entity is received (502). The request is associated with a pool of competing requests for the resource, each competing request having associated with it a corresponding competing bid from a competing requester from within the organizational entity (504) A winning bid is selected from among the competing requests (506). In various embodiments, one or more auction or other market mechanisms are used to determine the price to be charged.); Para [0037] (Resource delivery system 410 in some embodiments connects to business database system 412 to provide it with records of services performed and/or other resources delivered, for example duration or elapsed time, parts used, number of guests, or other information, for example to enable activity based costing. In the process of connecting to business database system 412 the resource delivery system 410 may be configured not only to debit the requesting user's business unit or individual account in an amount equal to a determine service or other resource price, but also to credit an account or expense report associated with a service provider, who may be another user within the organizational entity, with an amount that may be based on the requesting user's successful bid price, the services provided, a standard or variable percentage of the amount expensed to the requesting user, or any other set of factors.)
determining, by the auction device, allocation criteria for allocation of the set of resources in exchange for the one or more credits based on results of the auction and one or more priorities associated with at least one of the first tenant and a job type of the job, wherein the one or more priorities are based on at least one of a frequency at which the first tenant places bids for job requests, and an expected runtime for performing the job of the job type, wherein the expected runtime is based on a runtime history associated with the job or the job type such that runtimes for other existing or subsequent jobs or job types similar to the job or the job type, respectively, as estimated based on the expected runtime; and (Stinchcombe: Para [0045] (FIG. 5 is a flow diagram illustrating an embodiment of a process for allocating acquired resources. In the example shown, a request comprising a bid indicating an amount of a purchasing power asset that the requestor is prepared to provide within the organizational entity to obtain a resource acquired by the organizational entity for use of personnel of the organizational entity is received (502). The request is associated with a pool of competing requests for the resource, each competing request having associated with it a corresponding competing bid from a competing requester from within the organizational entity (504). A winning bid is selected from among the competing requests (506). In some embodiments, if sufficient resources are available to satisfy multiple competing requests, then multiple winning bids are selected. In some embodiments, if multiple requests can be satisfied over time by fulfilling requests serially, e.g., a single service provider, such as an IT technician or other employee or contractor fulfilling multiple requests in series, one after another, then a plurality of winning bids are selected and scheduled for fulfillment in an order determined based at least in part on the respective competing bid amounts, e.g., by fulfilling requests associated with higher bids sooner than those associated with lower bids. The requested resources are allocated to fulfill a winning request with which the winning bid is associated (508)); Para [0051] (In some embodiments, the set of bids selected for a given set of interchangeable services or other resources is the set with the highest bid prices; or when services are not fully interchangeable, the set that maximizes the sum of the winning bids. This may not be the case in various other prioritization mechanisms. For example, a mechanism may give a bonus to some bids for reasons of having been placed earlier, leading earlier bids to win over later bids with higher bid prices. In another example, employees who usually bid low might see a priority boost to a high bid because it is more likely to represent a real emergency than the high bid of an employee who often bids high.); Para [0044] (In some embodiments, the resource usage analysis system 414 also provides analysis to the resource bidding system 404 to estimate the priority or response time that will result from a 
allocating, by the auction device, based on the allocation criteria, the set of resources to the first tenant such that the job is performed using the set of resources, wherein the set of resources include one or more of unallocated resources, purchased resources fairly allocated to and sold by a second tenant, and relinquished resources unfairly allocated to and relinquished by a third tenant.  (Stinchcombe: Para [0045] (A winning bid is selected from among the competing requests (506). In some embodiments, if sufficient resources are available to satisfy multiple competing requests, then multiple winning bids are selected. In some embodiments, if multiple requests can be satisfied over time by fulfilling requests serially, e.g., a single service provider, such as an IT technician or other employee or contractor fulfilling multiple requests in series, one after another, then a plurality of winning bids are selected and scheduled for fulfillment in an order determined based at least in part on the respective competing bid amounts, e.g., by fulfilling requests associated with higher bids sooner than those associated with lower bids. The requested resources are allocated to fulfill a winning request with which the winning bid is associated (508)); Para [0032] (FIG. 2B is a block diagram illustrating an embodiment of a market-based mechanism for allocating acquired resources. In the example shown, each of competing resource consumers 214a, 214b, and 214c receives from coordinating entity 210 a respective budgeted and/or otherwise allocated amount of a purchasing power asset 220. Each competing resource consumer uses its allocated amount of the purchasing power asset 220 to compete in an internal market 222 to acquire resources included in the acquired resources 208 of the organizational entity 206. In various embodiments, the coordinating entity 220 apportions a respective amount of the purchasing power asset 220 to each resource consumer 214a-214c at the beginning of each fiscal year, quarter, or other period. In some embodiments, the coordinating entity 210 may allocate (additional) amounts to a resource consumer at other times, for example in response to a request for a further apportionment, upon determining that the consumer's legitimate and beneficial (to the organizational entity) been greater relative to competing users than 

Stinchcombe does not specifically refer to “tenant”, “multi-tenant”, “thread” resources, and Applicant’s other terms as claimed. The various adjectives and labels have no effect the substrate of the apparatus and are nonfunctional descriptive materials.
"Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability." 

In re Ngai, 367 F.3d 1336, 1338 (Fed. Cir. 2004) and our recent final decision in Ex parte Curry, 2005-0509 (BPAI 2005), 84 USPQ2d 1272 (Affirmed, Rule 36, Fed. Cir., slip op. 06-1003, June 2006). 

Also see In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (noting that when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability). 

King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) ("[T]he relevant question is whether 'there exists any new and unobvious functional relationship between the printed matter and the substrate.'") (citations omitted).

The labels themselves carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply applicant’s labels to various actors and modules in a system such as Stinchcombe because such data does not functionally relate to the substrate of the article of manufacture and merely labeling the data differently from that in the prior art would have been obvious.   See Gulack cited above.


As per claim 17, Stinchcombe teaches wherein the auction comprises comparing the bid with other bids received from one or more tenants of the multiple tenants seeking one or more sets of resources to perform one or more jobs of one or more job types.  (Stinchcombe: Para [0045] (FIG. 5 is a flow diagram illustrating an embodiment of a process for allocating acquired resources. In the example shown, a request comprising a bid indicating an amount of a purchasing power asset that the requestor is prepared to provide within the organizational entity to obtain a resource acquired by the organizational entity for use of personnel of the organizational entity is received (502). The request is associated with a pool of competing requests for the resource, each competing request having associated with it a corresponding competing bid from a competing requester from within the organizational entity (504). A winning bid is selected from among the competing requests (506). In some embodiments, if sufficient resources are available to satisfy multiple competing requests, then multiple winning bids are selected. In some embodiments, if multiple requests can be satisfied over time by fulfilling requests serially, e.g., a single service provider, such as an IT technician or other employee or contractor fulfilling multiple requests in series, one after another, then a plurality of winning bids are selected and scheduled for fulfillment in an order determined based at least in part on the respective competing bid amounts, e.g., by fulfilling requests associated with higher bids sooner than those associated with lower bids. The requested resources are allocated to fulfill a winning request with which the winning bid is associated (508)); Para [0051] (In some embodiments, the set of bids selected for a given set of interchangeable services or other resources is the set with the highest bid prices; or when services are not fully interchangeable, the set that maximizes the sum of the winning bids. This may not be the case in various other prioritization mechanisms. For example, a mechanism may give a bonus to some bids for reasons of having been placed earlier, leading earlier bids to win over later bids with higher bid prices. In another example, employees who usually bid low might see a priority boost to a high bid because it is more likely 

As per claim 18, Stinchcombe teaches wherein the one or more priorities are further based on one or more historical references associated with at least one of the first tenant and the job type, and one or more monetary values associated with the bid.  (Stinchcombe: Para [0045]; Para [0051] (In some embodiments, the set of bids selected for a given set of interchangeable services or other resources is the set with the highest bid prices; or when services are not fully interchangeable, the set that maximizes the sum of the winning bids. This may not be the case in various other prioritization mechanisms. For example, a mechanism may give a bonus to some bids for reasons of having been placed earlier, leading earlier bids to win over later bids with higher bid prices. In another example, employees who usually bid low might see a priority boost to a high bid because it is more likely to represent a real emergency than the high bid of an employee who often bids high.); Para [0049] (determine resource price to be charged is the first-price auction, which simply returns the highest bids as the prioritized service bids, each with its corresponding bid amount as the price charged to that requesting user.); Para [0062] (In the example shown, current resource availability and request data (1302) and corresponding historical data (1304) are retrieved. The anticipated wait time associated with each of a plurality of prospective bid amounts is determined (1306). The determined wait times are used in various embodiments to determine for a continuum of bid amounts, e.g., through interpolation or other techniques, a corresponding anticipated wait time. In various embodiments, one or both of stored current and historical bid data and associated wait times are accessed and used to determine for each of a plurality of bid amounts a corresponding likely wait time under current market conditions; and using one or more of interpolation, curve fitting, statistical learning, data mining, neural networks, and other numerical and/or statistical techniques to 

As per claim 19, Stinchcombe teaches wherein the set of resources comprise thread resources for processing jobs, and wherein the auction device comprises one or more processing devices coupled to one or more memory devices, wherein the one or more processing devices to facilitate management of the thread resources in the multitenant database environment.  (Stinchcombe: Para [0027] (An “acquired resource” as used herein includes any resource, human or otherwise, acquired by an organizational entity from a source outside the organizational entity for use of the personnel and/or other users of the organizational entity. Examples include, without limitation . . . particularly scarce and/or high value materials and/or components.); Fig. 3; Para [0034] (Processor 304 is in communication with a storage device 306, such as a memory))

As per claims 20-23, these claims are substantially similar to claims 16-19, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claims 24-27, these claims are substantially similar to claims 16-19, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
B. Gu, K. Yamori, S. Xu and Y. Tanaka, "Auction-based resource allocation for Wireless Local Area Networks in metropolitan areas," 2012 14th International Conference on Advanced Communication Technology (ICACT), 2012, pp. 470-474. -- Auctioned resource allocation

W. Tang and R. Jain, "Hierarchical Auction Mechanisms for Network Resource Allocation," in IEEE Journal on Selected Areas in Communications, vol. 30, no. 11, pp. 2117-2125, December 2012, doi: 10.1109/JSAC.2012.121204. – Tiered auction-based resource allocation                 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625